Thomson, J. dissenting: I do not concur in the foregoing decision. The original motion to vacate the judgment of August 18, 1922, was made more than thirty days thereafter, namely, on September 27, 1922. The court properly entertained the motion, though more than thirty days had intervened since the entry of the judgment, as it was a judgment by confession. When the court, on September 27, 1922, opened up the judgment and gave the defendant leave to defend, the cause of action (although the judgment was not formally vacated but was ordered to stand as security) was in the same state as if commenced in the ordinary way, and as if the defendant had been brought in by summons. George J. Cooke Co. v. Johnson, 179 Ill. App. 83. When, on November 16, 1922, the court having heard the plaintiff’s proof in the absence of the defendant, who failed to appear, ordered that “final judgment be entered on the finding herein and that the judgment rendered herein against the defendant by confession stand confirmed in full force and effect as the judgment of this court as of the date of rendition thereof,” I am of the opinion that it should be considered that the court was then entering final judgment in the case (considering it as an ordinary law suit and not a confession case) and that under Section 21 of the Municipal Court Act, the defendant might properly submit a motion to vacate the judgment, within thirty days thereafter, if he could make a proper showing in support of such a motion. The argument that if this were permitted, there would be no end to the proceedings and no finality to the judgment is. in my opinion, not sound. If a motion to vacate is submitted within thirty days, as was done in the case at bar, then a denial of that motion would end the matter forever, so far as the trial court is concerned. From the foregoing, it would follow that neither the order of December 1, vacating the judgment, nor the order of February 14, denying the motion to vacate the order of December 1, were appeal-able orders.